TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2022



                                      NO. 03-21-00300-CR


                                 The State of Texas, Appellant

                                                v.

                                Megan Leigh Vaughn, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory orders entered by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s interlocutory orders. Therefore, the Court reverses the trial court’s interlocutory orders

and remands the case for further proceedings. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.